Lehman, J.
The plaintiff was injured on the fifteenth day of October by a trolley car on the Second avenue line. The only question in this case was whether or not the car was being operated by the defendant or his servant. It appears that the defendant was appointed and qualified as receiver of the Second avenue line in September. Therefore, at the time of the accident, the title to all the property of the company was in him; hut it also appears by affirmative testimony that the defendant started to operate the road only at midnight on November twelfth, and the Metropolitan Company was operating the road on October fifteenth. Since the defendant is liable only for the negligence of his own servants, if he was not operating the road at the time of the accident, -the fact that the title of the road had vested in him before that time is immaterial. The negligence of the trolley driver is imputed to the person who had general *210control of his acts and who employed him, and it is not imputed to the owner of the road. It is not a question of who controlled the road but of who controlled the driver whoso negligence caused the accident.
The judgment should he reversed and a new trial ordered, with costs to appellant to abide the event.
Gildersleeve and Seabury, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.